Citation Nr: 0317157	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  96-37 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for a neuropsychiatric 
disorder, including as secondary to service-connected 
nephrolithiasis.  

2.  Entitlement to an increased rating for nephrolithiasis, 
currently evaluated as 30 percent disabling.  

REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.O.

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
INTRODUCTION

The veteran had approximately five years of active duty 
service between 1963 and 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an RO rating decision.  In March 2001, the Board 
reopened the veteran's claim for service connection for 
neuropsychiatric disorder, and remanded that claim (as well 
as the claim for increased rating for nephrolithiasis) for 
development.  The case has now returned for further 
adjudication.

REMAND

Since the most recent supplemental statement of the case 
(issued by the RO in July 2001), numerous documents have been 
associated with the claims file.  These include VA treatment 
records, the report of a VA mental disorders examination 
conducted in November 2002, and a large number of documents 
received from the Social Security Administration.  Neither 
the veteran nor his representative has waived RO review of 
these documents, and therefore they must be returned to the 
RO for initial consideration.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003); see also VAOGCPREC 1-2003 (May 21, 
2003). 

To ensure that the disability evaluation is fully informed, 
VA and private clinical data, dated since December 2002 (the 
last time the veteran submitted medical records in 
conjunction with his claims) should be secured.  

Finally, as the veteran has currently been assigned the 
maximum schedular rating of 30 percent for nephrolithiasis 
under 38 C.F.R. § 4.115b, Diagnostic Code 7508 (2002), the RO 
should specifically consider whether the issue of entitlement 
to an extraschedular rating warrants referral to the Under 
Secretary for Benefits or to the Director of the Compensation 
and Pension Service, pursuant to 38 C.F.R. § 3.321(b) (2002).
 
Accordingly, the case is remanded for the following:

1.  Review the VA treatment records, 
November 2002 examination report, and 
Social Security records associated with 
the claims file after the July 2001 
supplemental statement of the case, as 
well as any other pertinent records 
associated with the claims file following 
the issuance of that supplemental 
statement of the case.  

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him since December 2002 for 
symptoms of nephrolithiasis.  Obtain 
records from each health care provider he 
identifies.  VA records obtained should 
include any notes, discharge summaries, 
and consults.

3.  Thereafter, if the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the veteran's 
claims, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  The SSOC should also include 
a determination as to whether referral for 
consideration of an extraschedular rating 
for the veteran's nephrolithiasis is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under 38 C.F.R. § 3.321(b)(1) be deemed 
unwarranted, the reasons for this decision 
should be set forth in detail in the SSOC.  
An appropriate period of time should be 
allowed for response to the SSOC.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


